Citation Nr: 0610055	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  99-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1997 RO decision which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for diabetes mellitus.  The veteran 
filed a notice of disagreement in June 1998.  In April 1999, 
the RO issued a statement of the case, and the following 
month, the veteran perfected his appeal herein.

In April 2001, the Board issued a decision that found that 
the veteran had submitted new and material evidence, and that 
his claim for service connection for diabetes mellitus was 
reopened.  The Board then remanded the veteran's claim for de 
novo adjudication on the merits by the RO.

In July 2003, the Board remanded the veteran's claim to 
ensure compliance with the VA's duty to assist and notify.


FINDINGS OF FACT

Diabetes mellitus began many years after active service, and 
was not caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as it pertains to the veteran's claim.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is seeking service connection for diabetes 
mellitus.  In a statement, dated in September 2002, the 
veteran indicated that he received medical treatment for 
diabetes mellitus, type II, during the course of his military 
service.  He indicated that he first started complaining of 
this condition during the first three months of his military 
service.  In a statement, dated in February 1993, the veteran 
reported that he was hospitalized for treatment of this 
condition for twenty-seven days at Fort Jackson, South 
Carolina, in April 1957.  In statements, dated in June 1998 
and in May 1999, the veteran reported that inservice symptoms 
of diabetes mellitus, including dizziness and blacking out, 
led to a fall and subsequently injury to his eye.

Initially, the Board notes that the veteran's service medical 
records are not on file despite extensive efforts on the part 
of the RO.  Correspondence from the National Personnel 
Records Center (NPRC) noted that any records they would have 
had related to the veteran would have been stored in an area 
damaged by a fire at that center.  Consequently, in reaching 
this decision, the Board acknowledges, and accepts, the 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Historically, the veteran served on active duty in the Army 
from September 1956 to September 1958.  His inservice 
specialty was listed as utility worker.  

In July 1993, NPRC indicated that it had searched the morning 
reports of the veteran's military units, from September 1956 
to November 1956, from March 1957 to May 1957, and from 
August 1958 to September 1958, and that no remarks pertaining 
to the veteran were found. 

In August 1990, the veteran filed his initial claim seeking 
service connection for diabetes mellitus.  Since then, VA and 
private medical treatment records, dated from 1973 through 
2004, were retrieved by the RO.  A private treatment report, 
dated in January 1973, noted the veteran's one month history 
of polydypsia, polyuria, polyphagia, weight loss and 
occasional blurring vision.  The report concluded with a 
diagnosis of diabetes mellitus - newly discovered, and the 
veteran was started on a diabetic diet and oral hypoglycemic 
agent.  Subsequent VA and private treatment records revealed 
ongoing treatment for diabetes mellitus, with visual 
complications.  A treatment report, dated in May 1988, noted 
the veteran's history of diabetes mellitus for the past 
fifteen years.  An October 1990 treatment report noted the 
veteran's history of insulin dependent diabetes mellitus for 
the past seventeen years.  

Despite the veteran's allegations to the contrary, there is 
simply no objective medical evidence showing treatment for or 
diagnosis of diabetes mellitus prior to January 1973, which 
is over fourteen years after the veteran's discharge from the 
service.  
 
In support of his claim, the veteran has submitted medical 
statements, dated in June 2000 and in June 2001, from J. 
Roman Carlo, M.D., which noted the veteran's narrative 
history of inservice treatment for diabetes mellitus, type 
II, uncontrolled.  These reports also noted that the 
veteran's diabetes mellitus was acquired and developed during 
military service.  As for post service treatment, the reports 
discussed treatment beginning in 1988, thirty years after the 
veteran's discharge from the service.  These reports merely 
record the veteran's own stated history, and are not deemed 
to be an opinion relating this condition to service.  See 
generally LeShore v. Brown, 8 Vet. App. 406 (1995) (history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence).  Likewise, any medical opinion based on an 
inaccurate factual premise has no probative value.  

While the veteran and laypersons have submitted statements 
reflecting their belief that the veteran currently has 
diabetes mellitus related to service, these individuals are 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus.  
The evidence of record does not establish that he incurred 
diabetes mellitus during military service, or for many years 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  As the veteran's service medical 
records are not available for review, the RO is under a 
heightened duty to assist the veteran in this matter.  
Nevertheless, the veteran has failed to identify any post 
service treatment records prior to 1973.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


